Citation Nr: 0204334	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  95-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include strain, sprain, and/or disc disease.  

2.  Evaluation of residuals of a fracture of the right iliac 
wing, currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
lumbosacral strain, and granted service connection for 
residuals of a non-displaced fracture, right iliac wing, and 
assigned a zero percent disability evaluation.  

In October 2001, the Board obtained a VHA opinion.  In 
November 2001, the veteran was provided with a copy of the 
opinion and afforded the opportunity to submit additional 
evidence.  Additional evidence was received in March and 
April 2002, and the veteran specifically declined to waive 
agency of original jurisdiction (AOJ) consideration.  
However, in the interim, the Secretary of VA promulgated 
regulations eliminating the concept of either the need for, 
or right to, waiver.  67 Fed. Reg. 3,099 (January 23, 2002) 
(to be codified as amended at 38 C. F. R. § 20.19.9).  The 
Secretary determined that the regulation governs all pending 
appeals.  Therefore, although the Board has considered the 
veteran's intent, such intent is no longer controlling and 
the Board will proceed on the merits.  The Board is aware of 
the provisions of Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Secretary has made a determination regarding the 
impact on the entire VA system of unnecessarily remanding 
cases to the AOJ, thereby delaying an appellate decision in 
each individual case, by years.  This veteran is not 
prejudiced by our review of the evidence in the first 
instance because he is aware of the evidence he has 
submitted.  That is, our consideration of the evidence comes 
as no surprise to him.  Ultimately, he desired to have the 
evidence considered and it has been so considered by VA as an 
institution.  

The RO characterized the issue in this matter as one for 
service connection for lumbosacral strain.  The Board has 
recharacterized the issue as one for a low back disorder, to 
include, strain, sprain, and/or disc disease.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In this case, the veteran 
has been advised of the laws and regulations pertaining to 
service connection.  He has also been afforded an opportunity 
to present argument and evidence in support of his claim 
before the undersigned member of the Board, and has done so.  
The March 1995 Statement of the Case and the October 1995, 
June 1999, and May 2000 Supplemental Statements of the Case 
adequately apprised the veteran of the evidence that the RO 
considered in this matter.  Thus, the Board's 
recharacterization of the issue in this matter results in no 
prejudice to the veteran.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1995.  In March 2001, the veteran was 
afforded a travel board hearing before the undersigned member 
of the Board.  The Board notes that additional evidence was 
submitted at the Board hearing.  However, as noted above, 
regulations have been promulgated removing the issue of 
waiver from consideration.  67 Fed. Reg. 3,099 (January 23, 
2002) (to be codified as amended 38 C. F. R. § 19.9).  A 
transcript of each of the hearings has been associated with 
the claims folder.  


FINDINGS OF FACT

1.  There is no reliable evidence relating a low back 
disorder, to include strain, sprain, and/or disc disease, to 
service.  Arthritis was not manifest within 1 year of 
separation from service.

2.  Service-connected residuals of a fracture of the right 
iliac wing are healed and not symptomatic.  


CONCLUSIONS OF LAW

1.  A low back disorder, to include strain, sprain, and/or 
disc disease were not incurred in or aggravated by active 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

2.  Residuals of a fracture of the right iliac wing are not 
compensably disabling.  38 U.S.C.A. 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 
4.66, 4.71a, Diagnostic Codes 5294, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A September 1985 service entrance examination shows that the 
veteran's spine and musculoskeletal system were normal.  The 
service medical records show that he veteran injured his 
right iliac crest in November 1987, when the Humvee in which 
he was riding hit a tree.  X-ray examination in December 1987 
revealed a non-displaced fracture of the right iliac wing.  A 
May 1989 record of treatment attributes complaints of muscle 
cramping in his back to viral gastroenteritis.  A July 1989 
special forces examination report shows that his spine and 
musculoskeletal system were normal.  On the accompanying 
medical history, he denied having or having had recurrent 
back pain.  

Private treatment records, dated from March 1990 to October 
1991, show a diagnosis of slight right lumbar scoliosis, as 
well as a possible lumbosacral pars defect.  Records dated in 
March 1990, reflect the veteran's report that the onset of 
back pain was about three years earlier, with parachute jumps 
and marching with a heavy pack.  

On VA examination in July 1994, the veteran reported having 
had back pain since a motor vehicle accident during service, 
in 1987.  X-ray examination of the lumbar spine was negative.  
The diagnosis with chronic lumbosacral strain syndrome.  

At a personal hearing before a hearing officer at the RO in 
June 1995, the veteran testified that during service in 1987, 
he was involved in an accident in which he injured his back.  
Transcript at 2 (June 1995).  He explained that the driver of 
the Humvee in which he was riding, hit a tree stump while 
traveling at about 40 miles per hour.  Id.  He stated that 
his pelvis hit the gunner's hatch and the top part of his 
body went over the edge of the Humvee.  Id.  He testified 
that after being sent home on convalescent leave for his 
pelvis, his back began bothering him.  Id. at 3.  He 
indicated that he had sharp, shooting pains in his pelvis, 
with working or walking long distances, but that it was back 
pain that prevented him from work that involved physical 
labor.  Id. at 4-5.  

Private treatment records from C. C. C., received in April 
1995, show a diagnosis of subluxation complex of L2-L3-L4, 
with resultant nerve irritation.  Asymmetrical facets of L3-
L4 and L4-L5 and slight dextroscoliosis of the lumbar spine 
were noted. 

By letter dated in January 1996, the veteran's private 
physician noted the veteran's reported history of chronic 
back pain since service when he was injured in a Humvee 
accident, stating, "and there is some question of relation 
to his back symptoms to this injury.  I have no records in 
this regard."  X-ray examination revealed very minimal 
spondylitic disease.  The pertinent diagnosis was lumbar 
spondylosis. 

In a statement in support of the claim, received in August 
1996, the veteran related that his back pain began two weeks 
after he injured his right iliac wing.  He indicated that he 
sought treatment from military doctors on numerous occasions 
but that he was told he would heal.  

Private treatment records, dated from December 1996 to 
December 1997, show that the veteran complained of low back 
pain.  X-ray examination of the lumbar spine in December 1996 
was negative, with a Schmorl's node seen at L3.  The 
impression of the MRI of the lumbar spine in January 1997 was 
mild to moderate degenerative changes of the lumbar spine at 
L2-3 and L4-5, without central or neural foraminal stenosis.  
No disc herniations were noted.  

By letter dated in March 1997, M. T., P.T., indicated that 
the veteran had undergone two sessions of therapy, noting 
that he had been referred in pertinent part, for low back 
pain.  She reported that he had good lumbar range of motion, 
but noted his report that there were days when his motion was 
extremely limited secondary to pain.  

VA examination in July 1998 revealed no deformity.  Some 
muscle spasm was noted.  Forward bending was about 40 
degrees.  Lateral bending was 10 degrees to the left and 15 
degrees to the right.  Extension was 20 degrees.  Pain was 
noticed during range of motion and the motion was described 
as very slow and protective.  Tenderness was also noted in 
the lumbosacral area.  The pelvis showed no deformity.  
Compression test was negative.  Both hips showed no 
deformity.  Range of motion was flexion of 110 degrees on 
both sides.  Extension was normal.  Abduction was 50 degrees.  
External rotation was 70 degrees.  Internal rotation was 15 
degrees.  X-ray examination of the low back was normal.  X-
ray examination of the pelvis was normal.  The relevant 
impressions were status post fracture of the right side of 
the pelvis and lumbar spondylosis.  

In an October 1998 VA opinion, the VA examiner stated that 
the veteran's lumbosacral strain may be related to the 
previous accident, which caused the fracture of the right 
iliac wing.  The examiner further stated that an MRI in 
January 1997 showed degenerative joint disease at L2-3 and 
L4-5, and mild facet hypertrophy at L5-S1.  The opinion notes 
that x-ray examination in July 1998 was reportedly normal.  

The veteran was scheduled for a VA examination in May 2000.  
The record reflects that he was notified of the time and 
place of the examination.  However, he failed to report for 
the scheduled examination.  He was scheduled for VA 
examination in September 2000.  He was notified of the time 
and the place of the examination but failed to report for the 
scheduled examination.  

By letter dated in January 2001, the veteran's private 
physician reported that he had been following the veteran for 
lower back pain.  The pain was noted to be constant, and 
worse with standing, sitting, walking, bending, and sleeping.  
The letter notes the veteran's report of chronic back pain 
with left sciatica since a Humvee accident during service in 
1987.  MRI in November 2000 revealed degenerative disc 
disease at L2/L3 and L4/L5 with an associated annular bulge 
at L4/L5 as well as a foraminal disc herniation on the left 
side at approximately the left 4th lumbar root.  The examiner 
stated that in relation to the MRI and the complaints that 
the veteran had related to him, as well as his reported 
history, it was, in all medical probability that the accident 
in 1989 in the Humvee caused the veteran's foraminal disc 
herniation at L4-L5 in the lower back and left sciatica pain.  

At a personal hearing before the undersigned member of the 
Board in March 2001, the veteran indicated that he did not 
report for scheduled VA examinations because he felt that VA 
was not undertaking the proper medical protocol.  Transcript 
at 2 (March 2001).  He indicated that he desired MRI rather 
than x-ray examination.  Id. at 2-3.  He testified that he is 
uncomfortable standing or sitting secondary to back pain 
related to an accident in a Humvee during service in 1987.  
Transcript at 4-7 (March 2001).  He indicated that he did not 
seek treatment for his back right away because his pelvis had 
been the most painful injury.  Id. at 7.  He testified that 
he currently worked as a supervisor in the construction 
industry.  Id. at 5.  He indicated that he was no longer able 
to engage in physical labor as a result of back pain.  Id.  

In an October 2001 VHA opinion, the examiner indicated that 
he had reviewed the C-file.  The examiner stated that the 
veteran's complaint of ongoing low back pain, to include 
strain, sprain, and/or disc disease, was not related to the 
injury recorded in September 1987.  He stated that at that 
time, the veteran was treated for a non-displaced fracture of 
the right iliac wing.  He noted that treatment was 
symptomatic only.  The opinion notes that there were no other 
complaints offered specifically with regard to any low back 
pain.  He stated that there had been no mention of any 
neurological deficit on any of the examinations of record.  
He stated that he was unable to provide a specific etiology 
for the veteran's complaint of ongoing back pain, but that 
review of the medical records would make him feel that it was 
not related to the injury recorded in September 1987.  

In correspondence received in April 2002, the veteran stated 
that the documented injury to his right iliac wing during 
service caused an L-4 herniation.  He stated that he knew he 
had the herniation two weeks after the inservice accident.  
He noted that the pelvis is connected to the exact point of 
his herniation.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and a uniform rating 
is appropriate in this case.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

VA regulations require that the lumbosacral and sacroiliac 
joint be considered as one anatomical segment for rating 
purposes. See 38 C.F.R. § 4.66.  The Schedule provides a non-
compensable rating for lumbosacral strain when based on 
slight subjective symptoms only, 10 percent with 
characteristic pain on motion, 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and 40 percent with severe 
lumbosacral strain manifested by listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 (2001).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the August 1994 rating decision of the reasons and bases for 
the denial of his claims.  He was further notified of this 
information in the March 1995 statement of the case and the 
October 1995, June 1999, and May 2000 supplemental statements 
of the case.  The Board concludes that the discussions in the 
August 1994 rating decision, as well as in the statement and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

In regard to the evaluation of service-connected residuals of 
a fracture of the right iliac wing, the Board notes that the 
claim commenced as a claim for service connection.  The claim 
was completed and service connection was granted.  The 
veteran contested the evaluation and VA scheduled an 
examination.  He failed to report for the scheduled 
examinations.  After he failed to report, the RO informed the 
veteran that he had failed to report.  The explanation 
provided by the veteran at the March 2001 hearing for failing 
to report was that essentially that VA had not provided the 
proper diagnostic testing in the past and thus further 
examinations would be of no benefit.  

All duties owed by VCAA and the implementing regulations have 
been met.  The argument of the veteran and representative 
that VA's failure to provide diagnostic tests that he 
requested is unpersuasive.  If the veteran chooses to make 
himself unavailable while at the same time pursuing a claim 
for VA benefits, that is his choice and he must bear any 
adverse consequences of such action.  What is clear is that 
VA has made thorough and concerted efforts to assist the 
veteran in the development and adjudication of his claim.  
Further scheduling of examinations or assistance without 
cooperation from the veteran constitutes a waste of limited 
government resources.  See e.g. Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claims, and did so.  The actions 
of the Board member at the hearing complied with 38 C.F.R. § 
3.103 (2001) and VCAA.  The veteran failed to report for 
scheduled VA examinations in May and September 2000.  There 
are VA examinations and opinions, as well as private 
examinations.  38 C.F.R. § 3.326(b).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Evaluation of residuals of fracture of the right iliac wing

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of a fracture of the right iliac 
wing.  In such cases, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Initially, the Board notes that the veteran failed for 
scheduled VA examinations in May and September 2000.  Under 
VA regulations, it is incumbent upon the veteran to submit to 
a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, an original compensation 
claim shall be considered on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b) (2001).  The Board notes that 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  

In April 2000, the RO requested that the veteran undergo a VA 
examination so that the nature and extent of his service-
connected residuals of a fracture of the right iliac wing 
could be determined.  The veteran failed to report for 
examinations in May and September 2000.  

It is impossible for the Board to accurately assess the 
severity of the veteran's service-connected residuals of a 
fracture of the right iliac crest, in view of the fact that 
he refuses to report for an examination. 

The veteran's fracture of the right iliac wing is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294. The Board finds that 
Diagnostic Code 5294 is the most appropriate code for rating 
residuals of a fracture of the right iliac wing.  The Board 
finds that the veteran's service-connected residuals of a 
fracture of the right iliac wing, are not symptomatic.  

On VA examination in July 1998, the examiner reported that 
there was some muscle spasm.  Pain on range of motion and it 
was described as very slow and protective.  The Board notes 
that range of motion difficulties were attributed to the low 
back.  No pathology regarding the iliac wing was identified 
and fracture residuals were not identified by VA or private 
examiners.  

The Board finds that an evaluation in excess of 0 percent for 
residuals of a fracture of the right iliac wing is not 
warranted.  On VA examination in July 1998, he flexed to 110 
degrees on both sides and extended normally.  X-ray 
examination of the pelvis in July 1998 was normal. The VHA 
examiner reported that the pelvis was normal.  The veteran is 
competent to report and testify that his service-connected 
residuals of a fracture, right iliac wing, are worse.  
However, the Board has accorded more probative value to the 
observations of skilled medical professionals, none of whom 
have reported postural abnormalities, altered gait, muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, or listing of the whole spine to opposite side due to 
the iliac wing.  Consequently, an evaluation in excess of 0 
percent for residuals of a fracture of the right iliac wing 
is not warranted.  38 C.F.R. §§ 4.66, 4.71a, Diagnostic Codes 
5294, 5295.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals, fracture of right iliac wing, 
have in the past caused marked interference with his 
employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In fact, at his 
hearing in March 2001, he testified that he was employed as a 
supervisor.  Similarly, it has not been shown that service-
connected residuals of a fracture of the right iliac wing 
have required frequent hospitalization. 

Service connection

Initially, the Board notes that the issue of whether the 
cause of the veteran's back disorder is related to service 
requires competent evidence.  The veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The Board notes that there has been no assertion of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
are not applicable.

The veteran contends that a low back disorder, to include 
strain, sprain, and/or disc disease is a result of service.  
He alleges that at the time of the inservice injury to right 
iliac wing in 1987, he injured his low back.  He has also 
asserted that parachuting and marching with a heavy pack 
caused a back disorder.  He has related his current back 
disorder to service.  However, as noted above, the veteran's 
opinion is not competent. 

The veteran claims that following the Humvee accident in 
1987, he sought treatment on numerous occasions for back pain 
but that his complaints were ignored.  Service medical 
records are negative for complaints, or a diagnosis of a back 
injury or disorder.  While the veteran complained of back 
pain in May 1989, that complaint was attributed to 
gastroenteritis rather than a back disorder.  In addition, 
examination in July 1989 shows that his spine and 
musculoskeletal system were normal and he denied recurrent 
back pain.  The Board concludes that the documents 
contemporaneous with service are more accurate and probative 
than his statements made in association with a claim for 
monetary benefits.  His recent assertions of inservice 
complaints of back pain are directly contradicted by the 
inservice records and are not credible.  

There is no presumption for strain, sprain, or disc disease.  
Thus, the veteran is not entitled to presumptive service 
connection.  To the extent that he may have arthritis, 
(spondylitic disease and spondylosis) such was not manifest 
during service or within one year of separation from active 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. § § 3.307, 3.309.  

The initial evidence of a back disorder is in March 1990.  
The diagnosis was slight right lumbar scoliosis.  There is no 
opinion relating lumbar scoliosis to service. An MRI in 1996 
revealed mild to moderate degenerative changes of the lumbar 
spine at L2-3 and L4-5, without central or neural foraminal 
stenosis.  The VHA examiner specifically stated that a low 
back disorder, to include strain, sprain, and/or disc disease 
was not related to the injury to the right iliac wing during 
service.  

The opinion of the veteran's private physician to the effect 
that there may have been a low back injury during service is 
speculative and unsupported.  His opinion is based on the 
veteran's reported history.  The service medical records show 
no back injury or complaints of back pain.  The private 
physician's statement is based on an inaccurate factual 
premise, and a medical opinion based on an inaccurate factual 
premise has little probative value.  Lee v. Brown, 10 
Vet.App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board notes that the October 1998 VA opinion states that 
lumbosacral strain "may be related to previous accident, 
which caused [the] fracture of the right iliac wing."  With 
regard to such purported medical opinions phrased in terms of 
"may," the United States Court of Appeals for Veterans Claims 
(Court) has held that a medical, etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997); Molloy v. Brown, 9 Vet. App. 
513 (1996).  Similarly, while the January 1996 private 
physician stated that there was some question of relation 
between back symptoms and the inservice fracture of the iliac 
wing, he stated that he had no records of such.  Viewed in 
these contexts, the examiners raise a possible relationship 
between the injury during service and a low back disorder, 
but do not clearly establish a relationship between them.  

Based upon the lack of reliable evidence, coupled with the 
absence of a complaints of a back injury during service, the 
Board finds that the evidence does not establish that a low 
back disorder, to include strain, sprain, and/or disc disease 
was a result of service.  In any case, there is no non-
speculative evidence relating a low back disorder to service.  

To the extent that he alleges that his back disorder is a 
result of parachute jumps and/or marching with a heavy pack 
during service, service medical records are negative for 
complaints or diagnosis of a back disorder during service. 
While the record reflects that he was a parachutist during 
service, there is no reference to complaints of a back 
injury.  In any case, there is no competent evidence relating 
a low back disorder, to include strain, sprain, and/or disc 
disease to service.  

In reaching this determination, the Board is aware that there 
is positive and negative evidence.  The Board concludes that 
the VA evidence is more probative and more consistent with 
the historical record.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for a low back disorder, to include strain, 
sprain, and/or disc disease is denied.  


ORDER

Service connection for a low back disorder, to include 
strain, sprain, and/or disc disease is denied

An evaluation in excess of 0 percent for residuals of a 
fracture of the right iliac wing is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

